 

Case No! —-———--—»--___—. Inmate Name: Sut
parr i 2zfoo inmate IDOC#.. =e, 3. 2.5,
Dacument Title: Qrrplas ae €x hi bs cbs

Total Pages: Lf ame Initials Verifying Page Count: nt G&S os
Decument(s) __-ot___—

COMPLAINT EXHIBITS
COMPLAINT EXHIBITS

GRIEVANCE NO. I1190000153 Pages 1.-3.
GRIEVANCE NO.1I1I200000277 Pages 4.-6.

GRIEVANCE NO. IIT200000525 Pages 7.-13.
IDAHO DEP ENT OF CORRECTION
Grievance/Appeal Form

Grievance

Offender’s Name: Gere\ & Bas < Ca IDOC Number: 5650 si
Institution, Housing Unit, & Cell: CL ni fI3A Date: O2,

RS - For'Administrative Use! ke
Facility: Grievance Number:
Date Collected: ‘Grievance Category:

Date Forwarded ‘to Offerider’s Previous Facility:
Name of Previous Facility:
Date Forwarded to Responder:

Level 1 Responder’s Name: Date Due: Received:
Level 2 Responder’s Name: Date Due: Recei
Final Grievance Decision: i Date Sent t ender:
Give Sere ay Coe nder:Section ; €
The problem is: cl aw
2 oO 2 Al levurae
on oe
) ©
c Uowm (
©l Zz OLS ASiv & Q
| have tried to solve this problem informall by: Hs 120088 / C11 /26/i8
che e LEN ON 2-Y-/ o Concern
Amo « “fed —t v as fe) m Meso
| suggest the following solution for the proplem: Y (>, c Lo
LO eu cro lo \ on SS

oa ee (eve

©

Offender’s signature:

# ay Rows Bly }\q
fF] Appeal Date: 2/72/47

lama aling the grievance for the fol ng reason(s):

—

ys

a wre
Offender’s signature:

 

Appendix B
316.02.01.001
(Appendix last updated 2/14/12)
IDAHO. __

DEPARTMENT OF |

CORRECTION e .
a Idaho Department of Correction
Grievance Form
Offender Name: BARCELLA, GERALD ANGELO Location: ISCI

Offender Number: 56305 Number: II 190000153

Category: MEDICAL/HEALTHCARE
| Offender Grievance Information |
Date Received: 02/15/2019
The problem is:

Corizon Meidcal has refused to give me any adequate treatment to alleviate the excruciating sciatica and back pain I

experience despite literally dozens of HSR's, concerns, grievances and office visits since 2006. An MRI in 2017 shows
extensive back damage

I have tried to solve this problem informally by:

HSR 1200881 (11/26/18) and rescheduled to be seen on 12-4-18 by Rogers, NP, concern to Aaron Hofer (1-12-19) and
Rogers requested for neurological consult.

I suggest the following solution for the problem:

Grant N.P. Rogers request for surgical neurological consult so further possible Medical treatment to relieve the pain may be

 

 

taken.
| Level 1 - Initial Response |
Date Forwarded: 02/19/2019 Date Returned: 03/03/2019
Date Due Back: 03/05/2019 Level 1 Responder: BREWER, GEN

The response from the staff member or person in charge of the area/operation being grieved:

Mr. Barcella,

Iam sorry NP Rogers request was returned with an alternative treatment plan for the back pain you have had for 13 years.

I will request the provider review your case. I see you work at C.L. and lifting may be aggravating and making your pain
worse. If any restrictions are added, we will schedule you via HSR request, is you wish to discuss.
Thank you.

 

Date: 04/03/2019 10:39 Created By: jgaribay Page 1 of 2

CIS/Facilities/Main/Misc/Grievance Detail

2
II 190000153 BARCELLA, GERALD ANGELO 56305

 

 

| Level 2 - Reviewing Authority Response |
Date Forwarded: 03/03/2019 Grievance Disposition: DENIED
Date Due Back: 03/17/2019 Level 2 Responder: TILLEMANS,
Date Returned: 03/04/2019 Response sent to offender: 03/05/2019

Your grievence has been reviewed and I find:

Mr. Barcella,

I am sorry you are having back and sciatica pain. Unfortunately, an alternative treatment plan has been recommended in
favor of a neurology consult at this time.

Conservative management has bee advised so please continue to work with our onsite providers as needed.

Let me know if I can assist you. I hope you get to feeling better!

Thank you.

 

| Offender Appeal ue ea

Offender Comments:

Ihave had bad sciatica since 2006 as documented in my Medical file by literally dozens of verbal complaints, HSRs,
concerns and grievances. Corizon has repeatedly denied me Medical care for this. There is no alternative or conservative
treatment provided. It is nothing. I never worked in the IDOC until mid 2017. I have only worked at Correctional Industries
for approximately 30 work days 8/28-10/16 and again after Medical layin from 12/26/18 - until preset. Sciatica was worse
furing inactivity in layin. My job has to do with my condition. Dr. Haggard and several of your providers have promised to
provide care after my last surgery. Your threats are pure retaliation. Please schedule oss consult.

 

 

| Level 3 - Appellate Authority Response j
Date Appealed: 03/14/2019 Grievance Disposition: MODIFIED
Date Forwarded: 03/19/2019 Level 3 Responder: SIEGERT, RONA
Date Due Back: 04/04/2019 Response sent to offender: 04/03/2019
Date Returned: 04/02/2019

Your appeal has been reviewed and I find:

Mr. Barcella:

I'm sorry you have ongoing back pain. The alternative treatment plan in lieu of a neurology appointment was based on your
12/20/2018 provider encounter. The suggested treatment at that appointment was for a R hip x-ray which was done on
1/2/2019 and to likely plan a steroid injection after the x-ray as well as physical therapy. After reviewing your medical
record I don't see that an injection or physical therapy were ordered. I would encourage you to request an appointment with
a provider to discuss the parts of your alternative treatment plan that have not been ordered.

 

Date: 04/03/2019 10:39 Created By: jgaribay . Page 2 of 2

CIS/Facilities/Main/Misc/Grievance Detail
IDAHO DEPARTMENT OF CORRECTION Le“ SD

'Grievance/Appeal Form

Grievance

Offender's Name: feral BRarcelle | __ 1DOC Number: 6305S
Institution, Hisusiig Unit, & Cell: 277°S cr [Um tio | (eee & Date: 2 LOR [20

le]

 

 

“For Adniinisteative Use:

Facility et aon 1 | Grievance Number: IE DIT >
Date Collécted: Y | lo foo Grievance Category:

 

Date Forwarded to Offender s Previous Facility:
Name of Previous Facility:
Date Forwarded to Responder:

on 1 f
Level 1 Responder’s Name: Rete Date Due: old fe Received: 4/
Level 2 Responder’s Name: Ld Date Due: <// [Z, » Received:
mel SHavelice Decision: Ma api CLeED Date Sent to Offender:

Offender Section: ce se
The. prebiem is As oe bene LA patrn Keon, Sack Ce. Sioce |
diagnosed La 2So le. Ce md thin bes (ovine Foo S2Qoteo.w
Severe. Geom Qett KS cts 20/5 Krag 7 Awe Leen
cl gate eng Vial le cell ee Phy x tek Cc heeos Ved, pelr trecde

vonekbec hel «Caonaogke he on ekl. Si F, fed, bral, 2K ES CAS-C_

wofe Pains CT barca; deaying OSS a O05 Or ap pabat ra eT
| have tried to solve this problem informally by / ©o A*S/2s Con cuins sin Aol7
Grievon cef7 coo o/s 3(alsli7) (tS CUPTETZS , Concern Der
Irons ce~c D2 [1 2/20, Oncolag isSURr, Pato $ (93% Cotfe. ([22) __
| suggest the following solution for the problem: Co LL a Sorc Ort o atlett Go Ga Les ep

te discuss fur Ts 29 | hers es bee Sata a o)0° “Se aed pare to ance”
OSS.

Offender’s signature: [LL

 

 

 
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sismimet de: $(g{20
‘2eeD: «|Y4]20 -Mlvaeev-

/ oni
J Appeal Date: 2 Efze ECD: [uf zo

lama aling the grievance for the following reason(s):

  

ULr foo (45 # So HI Rol? ry :
° re ¢ OSs? rl te¢ £ awl
J : t
< ue ae

EWP

Offender’s signature:

Appendix B
316.02.01.001
(Appendix last updated 2/14/12)
IDAHO/,

DEPARTMENT OF ?
CORRECTION ¢ i.
Ans Idaho Department of Correction

Grievance Form

Offender Name: BARCELLA, GERALD ANGELO Location: ISCI
Offender Number: 56305 Number: II 200000277

Category: © MEDICAL/HEALTHCARE

 

| Offender Grievance Information
Date Received: 04/10/2020
The problem is:
[ have been in pain from sciatica since diagnosed in 2006. Condition has went from serious to severe from 2017 - xray -

2019 x-ray. I have been denied any viable relief. Phys therapy exhausted, pain meds ineffective. Cannot lie on back, sit.
stand, walk. exercise w/o pain. OMT keeps denying OSSW follow ups or appointments

Ihave tried to solve this problem informally by:
100 HSRS concerns since 2017 Grievance 190000153 (3/3/19) HSR 1396928, concern to Dr. Haggard 03/12/20. Ongoing
issue. HSR 1285038 (01/01/20)

I suggest the following solution for the problem:

follow surgeons orders for follow up to discuss for the options as he said do, or send me to another OSS.

 

| Level 1 - Initial Response
Date Forwarded: 04/14/2020 Date Returned: 04/15/2020

Date Due Back: 04/28/2020 Level 1 Responder: BREWER, GEN

The response from the staff member or person in charge of the area/operation being grieved:

Mr. Barcella,

I reviewed your chart and in Nov 2019 it was recommended that you receive non surgical intervention to include an
injection, which you received on 2/24/2020. If you still have no relief please submit an HSR with your concerns. thank you

 

Date: 05/04/2020 10:30 Created By: ebarney Page | of

CIS/Facilities/Main/Misc/Grievance Detail

i)
I] 200000277 BARCELLA, GERALD ANGELO 56305

 

 

| Level 2 - Reviewing Authority Response |
Date Forwarded: 04/15/2020 Grievance Disposition: MODIFIED
Date Due Back: 05/01/2020 Level 2 Responder: MCMILIAN, TONYA
Date Returned: 04/15/2020 Response sent to offender: 04/15/2020

Your grievence has been reviewed and I find:

Mr. Barcella,
Tam sorry to hear you are still having sciatica pain after we sent you offsite for your epidural injection. It appears that you
have not had any relief with many of the medications and treatments we have offered you to include PT, prednisone,

gabapentin for nerve pain.

Recently your gabapentin was increased and Tylenol and muscle relaxer was added. The provider has also recommended
you continue with your home exercises and stretching.

If your pain continues after this regimen trial, please submit another HSR to discuss further options.

Thank you.

 

| Offender Appeal se

Offender Comments:

Ive filed over 100 HSRs concerns since 2017. Excruciating pain since 2006. Rona Siegert 03/05/19) grievance said to do
pit. epidural steroid injections. Both exhausted. Another HSR will not do anything the last 100 haven't NP Rogers told me
Corizon will not send me to an OSS unless I have loss of bowel control. despite my pain. You have caused me to have
borderline chronic kidney failure due to NSAID use since 1999. Specialist Bradley, MD told me he scheduled a follow-up
appointment to discuss surgical options if ESIs failed. They have failed. I keep telling this to providers. OMT twice denied
follow up. I want this follow up my back pathology is "serious" & worsening per xray results. | am going going to end up
crippled.

 

 

| Level 3 - Appellate Authority Response A
Date Appealed: 04/21/2020 Grievance Disposition: MODIFIED
Date Forwarded: 04/22/2020 Level 3 Responder: SIEGERT, RONA
Date Due Back: 05/08/2020 Response sent to offender: 05/04/2020
Date Returned: 05/04/2020

Your appeal has been reviewed and I find: +

Mr. Barcella:

I'm sorry you continue to have pain. A review of your medical record shows on 3/31/2020 you were seen in clinic by
provider Rogers. At that appointment NP Rogers discussed your treatment plan which included requesting another offsite
referral once the Coronavirus restrictions change. I know the restrictions are inconvenient but must be followed to keep
everyone safe.

Rona Siegert RN, CCHP-RN
Idaho Department of Correction

 

Date: 05/04/2020 10:30 Created By: ebarney Page 2 of

CIS/Facilities/Main/Misc/Grievance Detail

No
ae

Eu) u
IDAHO DEPARTMENT OF CORRECTION hc
Grievance/Appeal Form _
oe Wao sewn

Worievance

Offender’s Name: (vo “~e\ A Barcalla IDOC Number: S@3e ©

 

 

 

“For Administrative Use’

 

Facility: [scl = Grievance Numbarr

Date Collected: uy rf ZO Grievance Category: AJ goicAl

 

 

.| Date Forwarded to Offender’s Previous Facility:
‘Name of Previous Facility:
Date Forwarded to Responder:

 

 

 

Level 1 Responder’s Name: Date Due: Received:
Level 2 Responder’s Name: Date Due: Received:
Final Snevance Decision. Date Sein fe Offender: & [ 22] DW

 

Ee

   

Offender Section ©

 

 

The problem is: ine, ech paths et awd Peta has expansabely ncresse

 

Pain is Sorgading te ch kee hele pelvic en wrivands ca sides o & hack zie

v >
oN &-tn i$, Patan since. Baeo.

 

had tv, gut: tr. je los Site ec oe [o2)re dee beoain My gagaerctis nseeio/e, y £fang

 

C7
worst, =o les i ae fvachen., Tay 1A Nala, ‘aU dees aight beng. Tn [os Ag

 

(ee shoencth » Ley (ay On mrtg chomach aulz 1s wols Bryn AC fo shp (2etn :

 

| Kave triedto solve this problem ifformally by: (2132 3£318 ofS ro, Can cern Sile

 

Seclés oS />2/0 oGlosfro GrievenceS Dooogwd X77 ‘ Gooools ?

 

feos GE I4+S(2s, Ce ACoA s we mb _( ley 32 SFE -

 

| suggest the following solution for the problem: febcn wate Cre beche

 

SO+eic. Ais & for “The Collow-v p her ordse ed er fe ere Gas

 

 

Pa Le S ore Thing nee As & be _ clewe, Evergtiu os Gov havetrred has
Feared

eesS Neg, Fou are pve pesely” Seager: tte ekbechve
(BDC - Cert,

 
 

 

 

Offender’s signature: 7D)

 

 

yhooe | Date: 2-0

lama ling the grieva for the following reason(s):

4,

 

Offender’s signature:

Appendix B
316.02.01.001
(Appendix last updated 2/14/12)

  

Th( zo

Institution, Housing U Unit, & Cell: oa BIYA Date: cot [is y >o
IDAHO

DEPARTMENT OF IDAHO DEPARTMENT OF CORRECTI
CORRECTION E E ON
Protect the public, our staff and those within our custody and supervision
BRAD LITTLE JOSH TEWALT
Governor : Director

 

Date: July 1, 2020

To: Gerald Barcella, 56305

From: Ecco Barney, Grievance Coordinator

Re: RWA 11200000525 paperwork

Inmate Barcella,

Your Grievance has been Returned Without Action (RWA) due to the following reason: The issue was
previously grieved under grievance number: 11200000277.

Also, | cannot accept the information you provided in the “Appeal” section of the RWA 11200000525. Not
only have you exhausted your ability to grieve this issue, but you cannot submit your appeal until the
grievance decision is rendered. This return without action paperwork has already been assigned an RWA
number, which is why | am addressing you via this memo.

Please let me know if you have any further questions regarding this matter.
Thank you,

Ecco Barney
|4vA T2002 0 525"
IDAHO DEPART MENT OF CORRECTION
Grievance Transmittal Form

Facility: [Sc Date: 6 (tt(2d

To: Inmate Name: [aac IDOC Number: .S63QS5”
institution, Hougjng Unit, & Cell: (gc) (3 ZB LY f&

From: E. Gatenleap Jil Grievance Coordinator [] Other
The attached form is being returned without action being taken because:

C1 You did not submit the grievance within 30 days of the incident.

C1 You did not submit the appeal within 14 days of the review authority’s decision.

CI The form is not handwritten (it cannot be typed).

| CL] the trm is not legible.

C1 You did not include with the grievance an answered or signed Inmate Concern Form(s) that shows
your attempts toresolve the issue informally with applicable staff

LI You have three (3) open/active grievances (including appeals) in the system, which is the maximum
number you are allowed.

L] You have raised more than one specific issue.

C1 the grievance does not contain a reasonable and clear description of the problem.

C1 The grievance does not describe how you tried to resolve the issue informally.

[J The grievance does not contain specific information such as dates, places, and names.

OO Your description of the problem is not written in or within the appropriate area on the form. (Written
comments must not exceed the space designated for writing comments.)

C] The grievance is not written in a civil, concise, or understandable language; orit is not to the point.
(Grievances cannot contain vague issues/complaints, personal attacks, or harass staff members.)

LO You did not suggest a solution.
C1 You did not sign the form.
C1 You cannot submit your appeal until the grievance decision is rendered.

JXKire issue was previously grieved under grievance number: 2000002 v7

CI The issue/complaint is not grievable as indicated in standard operating procedure 316.02.01.001,
Grievance and Informal Resolution Procedures for Inmates, and must be addressed as follows:

 

 

C1 You cannot grieve the length of your sentence or a decision that is under the jurisdiction of the court or
idaho Commission of Pardons and Parole.

C1 this problem is beyond the Idaho Department of Correction’s (IDOC’s) control.
CI Other (must be approved by the review or appellate authority):

 

 

 

Appendix D
316.02.01.001
(Appendix last updated 6/04/1 8)
IDAHO

DEPARTMENT OF
CORRECTION .
Idaho Department of Correction
Grievance Form
Offender Name: BARCELLA,. GERALD ANGELO Location: ISCI
Offender Number: 56305 Number: I 200000525

Category: © MEDICAL/HEALTHCARE

 

| Offender Grievance Information
Date Received: 06/18/2020

The problem is:
Back pain, increasing pain.
Your Grievance has been Returned Without Action (RWA) due to the following reasons:
1. The issue was previously grieved under grievance number: 11200000277

You have exhausted the ability to grieve this issue. I have enclosed a copy of the last grievance responses. I would suggest
reviewing it to assist with taking your next step.

I have tried to solve this problem informally by:

I suggest the following solution for the problem:

 

| Level 1 - Initial Response

Date Forwarded: Date Returned:

Date Due Back: 06/18/2020 Level 1 Responder:

The response from the staff member or person in charge of the area/operation being grieved:

 

Date: 06/22/2020 08:55 Created By: ebarney Page 1 of

tN

CIS/Facilities/Main/Misc/Grievance Detail

10
1] 200000525 BARCELLA, GERALD ANGELO

56305

 

| Level 2 - Reviewing Authority Response

Date Forwarded:
Date Due Back:

Date Returned:

Your grievence has been reviewed and I find:

Grievance Disposition:

Level 2 Responder:

Response sent to offender:

 

Offender Appeal

Offender Comments:

 

Level 3 - Appellate Authority Response
Date Appealed:

Date Forwarded:
Date Due Back:

Date Returned:

Your appeal has been reviewed and I find:

Grievance Disposition:

Level 3 Responder:

Response sent to offender:

 

Date: 06/22/2020 08:55

CIS/Facilities/Main/Misc/Grievance Detail

Created By: ebarney

11

Page

of

nN
IDAHO

DEPARTMENT OF
CORRECTION .
Idaho Department of Correction
Grievance Form
Offender Name: BARCELLA, GERALD ANGELO Location: ISCI
Offender Number: 56305 Number: I 200000277

Category: © MEDICAL/HEALTHCARE

 

| Offender Grievance Information
Date Received: 04/10/2020
The problem is:
T have been in pain from sciatica since diagnosed in 2006. Condition has went from serious to severe from 2017 - xray -

2019 x-ray. I have been denied any viable relief. Phys therapy exhausted, pain meds ineffective. Cannot lie on back, sit,
stand, walk, exercise w/o pain. OMT keeps denying OSSW follow ups or appointments

I have tried to solve this problem informally by:
100 HSRS concerns since 2017 Grievance 190000153 (3/3/19) HSR 1396928, concern to Dr. Haggard 03/12/20. Ongoing
issue. HSR 1285038 (01/01/20)

I suggest the following solution for the problem:

follow surgeons orders for follow up to discuss for the options as he said do, or send me to another OSS.

 

| Level 1 - Initial Response
Date Forwarded: 04/14/2020 Date Returned: 04/15/2020

Date Due Back: 04/28/2020 Level 1 Responder: BREWER, GEN

The response from the staff member or person in charge of the area/operation being grieved:

Mr. Barcella,

[| reviewed your chart and in Nov 2019 it was recommended that you receive non surgical intervention to include an
injection, which you received on 2/24/2020. If you still have no relief please submit an HSR with your concerns. thank you

 

Date: 06/22/2020 08:55 Created By: ebarney

tw

Page 1 of

12

CIS/Facilities/Main/Misc/Grievance Detail
{1 200000277 BARCELLA, GERALD ANGELO 56305

 

 

| Level 2 - Reviewing Authority Response |
Date Forwarded: 04/15/2020 Grievance Disposition: MODIFIED
Date Due Back: 05/01/2020 Level 2 Responder: MCMILIAN, TONYA
Date Returned: 04/15/2020 Response sent to offender: 04/15/2020

Your grievence has been reviewed and I find:

Mr. Barcella,
I am sorry to hear you are still having sciatica pain after we sent you offsite for your epidural injection. It appears that you
have not had any relief with many of the medications and treatments we have offered you to include PT, prednisone,

gabapentin for nerve pain.

Recently your gabapentin was increased and Tylenol and muscle relaxer was added. The provider has also recommended
you continue with your home exercises and stretching.

If your pain continues after this regimen trial, please submit another HSR to discuss further options.

Thank you.

 

| Offender Appeal

Offender Comments:

Ive filed over 100 HSRs concerns since 2017. Excruciating pain since 2006. Rona Siegert 03/05/19) grievance said to do
plt, epidural steroid injections. Both exhausted. Another HSR will not do anything the last 100 haven't NP Rogers told me
Corizon will not send me to an OSS unless I have loss of bowel control. despite my pain. You have caused me to have
borderline chronic kidney failure due to NSAID use since 1999. Specialist Bradley, MD told me he scheduled a follow-up
appointment to discuss surgical options if ESIs failed. They have failed. I keep telling this to providers. OMT twice denied
follow up. I want this follow up my back pathology is "serious" & worsening per xray results. | am going going to end up
crippled.

 

| Level 3 - Appellate Authority Response

Date Appealed: 04/21/2020 Grievance Disposition: MODIFIED

Date Forwarded: 04/22/2020 Level 3 Responder: SIEGERT, RONA
Date Due Back: 05/08/2020 Response sent to offender: 05/04/2020

Date Returned: 05/04/2020

Your appeal has been reviewed and | find:

Mr. Barcella:

I'm sorry you continue to have pain. A review of your medical record shows on 3/31/2020 you were seen in clinic by
provider Rogers. At that appointment NP Rogers discussed your treatment plan which included requesting another offsite
referral once the Coronavirus restrictions change. I know the restrictions are inconvenient but must be followed to keep
everyone safe.

Rona Siegert RN, CCHP-RN
Idaho Department of Correction

 

Date: 06/22/2020 08:55 Created By: ebarney Page 2 of 2

CIS/Facilities/Main/Misc/Grievance Detail
